 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4 UNITED STATES OF AMERICA,                             Case No. 2:18-cr-0008-APG-NJK
 5                Plaintiff-Appellee,
 6        v.                                             ORDER APPOINTING APPELLATE
                                                         COUNSEL
 7 ROOSEVELT JONES,
 8              Defendant-Appellant.
 9
10          Pursuant to the order filed April 23, 2019 by the Ninth Circuit Court of Appeals directing
11   the appointment of counsel for Appellant,
12          IT IS HEREBY ORDERED THAT Mark D. Eibert, Esq. is appointed to represent
13   ROOSEVELT JONES for this appeal.
14          Mr. Eibert’s address is P.O. Box 1126, Half Moon Bay, California 94019-1126 and
15   phone number is 650-712-8380.
16          Former counsel, Michael J. Miceli, is directed to forward the file to Mr. Eibert forthwith.
17          The clerk is directed to forward a copy of this order to the Clerk of the 9th Circuit Court
18   of Appeals at counselappointments@ca9.uscourts.gov.
19          DATED this 25th day of April 2019.
20
21                                                __________________________________________
22                                                ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
